Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered May 26, 1983, convicting him of murder in the second degree (two counts), attempted robbery in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon viewing the evidence, as we must, in a light most favorable to the prosecution, we find that it is sufficient as a matter of law to support defendant’s conviction of the crimes charged (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932; People v Contes, 60 NY2d 620). Moreover, upon the *892exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Mollen, P. J., Brown, Rubin and Kunzeman, JJ., concur.